Citation Nr: 1722079	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran served in the Army National Guard (ARNG) from August 1978 to August 1984.  He completed active duty, active duty training, or full-time training duty (AD/ADT/FTTD) from: September 1978 to December 1978; July 1979 to August 1979; May 1980 to May 1980; March 1981 to March 1981; April 1981 to May 1981; July 1982 to July 1982; June 1983 to June 1983; and May 1984 to June 1984.  The remainder of his service was inactive duty.  See ARNG Retirement Credits Record.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  The transcript is of record. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically related to his service.  

2.  The Veteran's tinnitus is etiologically related to his service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for bilateral hearing loss have been met.  See 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.   Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for tinnitus have been met.  See 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

First, the Board finds that the Veteran currently has bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.385; February 2011 VA examination; February 2013 private examination; December 2016 private opinion; credible lay testimony; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Second, the Board finds that the Veteran has also established an in-service event or injury.  See DD Form 214 (military occupation specialty of Field Artillery Meteorological Crewmember, which indicates moderate exposure to noise); November 2016 hearing transcript (credible lay testimony about improperly launched grenade and other noise exposure).  

Thus, the Veteran's claims rest on whether his bilateral hearing loss and tinnitus are etiologically related to his service.  Based on the following evidence currently of record, the Board finds that service connection is warranted for both conditions.  

Audiometric testing conducted in connection with the Veteran's August 1978 pre-induction examination revealed normal hearing, with pure tone thresholds (in decibels) as follows:



1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
5
15
Left Ear
10
10
5
10

However, further audiometric testing was conducted in connection with the Veteran's July 1984 separation examination, which followed a May 1984 to June 1984 period of AD/ADT/FTTD.  This examination revealed a decline in hearing levels, with pure tone thresholds (in decibels) as follows:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
10
20
35
Left Ear
40
40
25
50

The July 1984 examiner noted "H-2" under this audiometric data, which is a hearing profile that generally indicates moderate hearing loss.  

The February 2011 VA examiner interpreted these separation results as "showing mild hearing loss [in] both ears."  The examiner concluded that the Veteran's hearing loss and tinnitus are "less as likely as not related to military noise exposure because no significant threshold shifts of hearing were found comparing enlistment and separation audiograms."

However, the December 2016 opinion from a private audiologist (who examined the Veteran in February 2013) noted a decline in hearing levels between the pre-induction and separation examinations as well as the H-2 hearing profile status upon separation.  The examiner also noted the Veteran's reports of "a longstanding history of hearing loss that began while he was on active military duty" and training/working around artillery and tanks during that time.  The examiner concluded that "it is at least as likely as not that the hearing loss and tinnitus were caused by the excessive noise [the Veteran] was exposed to" during service. 

Regarding tinnitus, the Board highlights that it is a subjective disability and defers to the Veteran's credible, consistent, and highly probative lay statements to find that it is etiologically related to his service.  See Jandreau, 492 F.3d at 1377; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding bilateral hearing loss, the Board highlights that it is an objective disability and defers to the objective medical opinions of record.  The Board notes that competent professionals can interpret audiological data/information differently.  Both opinions discussed above were based on accurate factual bases and contained sufficient reasoning to bolster their conflicting conclusions.  As such, the Board finds them both adequate and highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Given that this evidence is, at least, in equipoise, the Veteran is entitled to the benefit of the doubt on the issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Board finds that the Veteran's bilateral hearing loss is etiologically related to his service.

As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted and granted for both bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


